DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022. Further, see the Interview Summary mailed on 7/6/22 wherein Applicant agreed that the elected Species B corresponds to claims 1-6 and 8-23.  
Applicant’s election without traverse of Species B, claims 1-6 and 8-23 in the reply filed on 7/6/22 and as discussed during the Interview held on June 29, 2022 (see Interview Summary mailed on 7/6/22) is acknowledged.

Claim Objections
Claims 1, 15 and 20 are objected to because of the following informalities: 
In claim 1, in lines 4 and 5, the words – of interest --- should be inserted after the word “tissue”.
In claim 15, in lines 4, 5, 9 and 10, the words – of interest --- should be inserted after the word “tissue”.

In claim 1, in line 8, the term --- MRE --- should be inserted before the word “data”.
In claim 15, in line 8, the term --- MRE --- should be inserted before the word “data”.
In claim 20, in lines 4 and 7, the words – of interest --- should be inserted after the word “tissue”.
In claim 20, in line 10, the term --- MRE --- should be inserted before the word “data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sparsity transform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wavelet domain" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the total variation domain" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Fourier transform domain" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzasko et al. (US Pub No. 2015/0309140) in view of Ahmad et al. (US Pub No. 2016/0232690).
With regards to claims 1 and 20, Trzasko et al. disclose a system and method comprising:
acquiring magnetic resonance elastography (MRE) data corresponding to mechanical waves in tissue of interest of a subject, wherein the MRE data is associated with stiffness of the tissue (paragraph [0021], referring to the magnetic resonance elastography (MRE) process, wherein oscillatory stress is delivered to the subject to, thereby, direct a mechanical wave through the subject in coordination with pulsing of the gradient coil assembly and operation of the MRI system to acquire MRE data; paragraphs [0003], [0006], [0037]-[0038], referring to construction of quantitative spatial maps of a mechanical parameter from the MRE data set, wherein the mechanical parameter may be stiffness); and
generating, based on the MRE data, a stiffness map representing stiffness of the tissue, wherein generating the stiffness map (i.e. spatial map of the stiffness mechanical parameter) comprises performing optimization cost function (i.e. “cost function using a graph-cut based optimization strategy”) that is configured to reduce noise in the acquired MRE data and achieve inversion of the reduced-noise data (paragraphs [0006], [0014], [0035]-[0038], [0043], referring to generating spatial maps of mechanical parameters by performing a harmonic estimation on the MRE data set by minimizing a cost function using a graph-cut based optimization strategy and using mathematical inversion techniques, wherein the mechanical parameter may be stiffness; further, as set forth in paragraph [0036], the graph-cut estimate (i.e. optimization cost function) removes noise; Figure 4B).
Further, with regards to claim 20, Trzasko et al. further disclose that their system comprises a magnetic resonance device (100) to acquire the magnetic resonance elastography (MRE) data (paragraph [0017], Figure 1), and at least one processor (108, 148) coupled to the magnetic resonance device and configured to execute computer-readable instructions which cause the system to generate, based on the MRE data, the stiffness map (paragraphs [0017], [0026]; Figure 1).
However, Trzasko et al. do not specifically disclose that the optimization cost function is specifically an “unconstrained” optimization cost function.
Ahmad et al. disclose using an unconstrained optimization routine to minimize a cost function when reconstructing MR image data (Abstract; paragraphs [0030]-[0035]; claim 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optimized cost function of Trzasko et al. be specifically an “unconstrained” optimization cost function, as Trzasko requires performing an optimization cost function and Ahmad et al. discloses a known alternative optimization cost function in the form of an unconstrained optimization routine.  That is, using the known technique of performing an optimization cost function, as desired by Trzasko, by using an “unconstrained” optimization cost function, as taught by Ahmad et al., would have been obvious to one of ordinary skill in the art.  
With regards to claim 2, Ahmad et al. disclose that, in the unconstrained optimization cost function, reducing noise of the MRE data and achieving inversion of the reduced-noise data comprises reducing noise from the MRE data while ensuring sparsity of the stiffness map in a sparsifying transform domain (paragraphs [0026]-[0027], [0029]-[0035], referring to the optimization problem allows for varying levels of sparsity and therefore ensures sparsity, paragraph [0037], referring to the generated images as a result of the optimization problem, etc. having higher SNR and therefore the noise is reduced).  
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 1.  Further, Trzasko et al. disclose that the optimization cost function allows pursued tissue displacement (i.e. tissue motion) to deviate from noisy displacement measured from MRE phase images reconstructed form the acquired MRE data (paragraphs [0027]-[0028], [0036], [0043], referring to the phase contrast images and removal of noise which would allow the pursued tissue displacement (i.e. motion) to deviate from noisy displacement).  However, Trzasko does not specifically disclose that their cost function comprises a regularization term configured to allow the deviation of the pursued tissue displacement.  Ahmad et al. disclose that their unconstrained optimization cost function comprises a regularization term which can be readjusted and used to minimize the cost function (paragraphs [0033]-[0035]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the unconstrained optimization cost function of the above combined references comprise a regularization term configured to allow the deviation of the pursued tissue displacement, as taught by Ahmad et al., in order to effectively minimize the cost function (paragraphs [0033]-[0035]).  
With regards to claim 13, Trzasko et al. disclose that their method further comprises generating the mechanical waves in the tissue (paragraph [0021], referring to acquiring MRE data comprises delivering oscillatory stress to the subject to thereby direct a mechanical wave through the subject). 
With regards to claim 14, Trzasko et al. disclose that generating the mechanical waves in the tissue comprises generating external periodic mechanical waves in the tissue (paragraph [0021], referring to acquiring MRE data comprises providing driving controls, such as pneumatic or acoustic waves, to a driver (133; i.e. external delivery) to deliver oscillatory stress to the subject to thereby direct a mechanical wave through the subject, wherein “oscillatory” stress would provide periodic mechanical waves). 
With regards to claim 21, Trzasko et al. disclose that their system further comprises a wave generator (133) configured to generate the mechanical waves in the tissue of interest of the subject (paragraph [0021]; Figure 1).

Claim(s) 4-6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzasko et al. in view of Ahmad et al. as applied to claims 2 and 20 above, and further in view of Ramani (“Parallel MR Image Reconstruction using Augmented Lagrangian Methods”, March 2011).
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 2. Further, with regards to claim 22, Ahmad et al. disclose that, in the unconstrained optimization cost function, reducing noise of the MRE data and achieving inversion of the reduced-noise data comprises reducing noise from the MRE data while ensuring sparsity of the stiffness map in a sparsifying transform domain (paragraphs [0026]-[0027], [0029]-[0035], referring to the optimization problem allows for varying levels of sparsity and therefore ensures sparsity, paragraph [0037], referring to the generated images as a result of the optimization problem, etc. having higher SNR and therefore the noise is reduced).  Further, with regards to claim 22, Trzasko et al. disclose that the optimization cost function allows pursued tissue displacement (i.e. tissue motion) to deviate from noisy displacement measured from MRE phase images reconstructed form the acquired MRE data (paragraphs [0027]-[0028], [0036], [0043], referring to the phase contrast images and removal of noise which would allow the pursued tissue displacement (i.e. motion) to deviate from noisy displacement).  However, Trzasko does not specifically disclose that their cost function comprises a regularization term configured to allow the deviation of the pursued tissue displacement.  Ahmad et al. disclose that their unconstrained optimization cost function comprises a regularization term which can be readjusted and used to minimize the cost function (paragraphs [0033]-[0035]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the unconstrained optimization cost function of the above combined references comprise a regularization term configured to allow the deviation of the pursued tissue displacement, as taught by Ahmad et al., in order to effectively minimize the cost function (paragraphs [0033]-[0035]).  
However, they do not specifically disclose that the unconstrained optimization cost function comprises a linear sparsifying transform configured to ensure sparsity of the stiffness map in a sparsifying transform domain.  
Ramani et al. discloses the use of sparsity-promoting regularization criteria in order to provide highly accurate MR image reconstruction, wherein a cost function is minimized and the cost function incudes a regularization term which includes a sparsity-promoting term (i.e. “sparsifying operators”) (Abstract; pg. 694, right column, first paragraph; pg. 695, left column, 2nd paragraph-bottom of right column).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the unconstrained optimization cost function of the above combined references comprise a linear sparsifying transform configured to ensure sparsity of the stiffness map in a sparsifying transform domain, as taught by Ramani et al., in order to provide highly accurate MR image reconstruction (Abstract; pg. 694, right column, first paragraph).
With regards to claims 5-6, Ramani et al. disclose that the sparsifying transform is a wavelet transform configured to ensure sparsity of the stiffness map in the wavelet domain (pg. 695, right column, last two lines-pg. 696, left column, first paragraph, referring to the sparsity-promoting regularization criteria including wavelet coefficients which includes a wavelet transform).  

Claim(s) 9-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzasko et al. in view of Ahmad et al. as applied to claims 1 and 20 above, and further in view of Ehman (US Pub No. 2011/0060210).
With regards to claims 9-12 and 23, as discussed above, the above combined references meet the limitations of claims 1 and 20.  However, they do not specifically disclose that their method further comprises identifying, based on the stiffness map, a physiological condition of the subject, wherein identifying the physiological condition of the subject based on the stiffness map comprises identifying a mechanical property change in the tissue, specifically a stiffness change, and wherein the physiological condition comprises an abnormal condition of the tissue that is associated with disease.
Ehman discloses a method for detecting conditions in tissues that can lead to development of certain disease states, wherein, by detecting such conditions, preemptive actions can be taken that terminate or mitigate the conditions, thereby preventing the disease before it develops (Abstract; paragraph [0009]).  Abnormal mechanical properties can be detected using an MRE imaging method that measures the mechanical properties of tissues in vivo (paragraph [0011]).  A disease producing condition may be indicated by a change in a measured mechanical property such as stiffness (i.e. a stiffness change is detected) (paragraph [0011]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprises identifying, based on the stiffness map, a physiological condition of the subject, wherein identifying the physiological condition of the subject based on the stiffness map comprises identifying a mechanical property change in the tissue, specifically a stiffness change, and wherein the physiological condition comprises an abnormal condition of the tissue that is associated with disease, as taught by Ehman, in order to be able to take preemptive actions that terminate or mitigate the conditions, thereby preventing the disease before it develops (Abstract; paragraph [0009]).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzasko et al. in view of Ahmad et al. and Ehman.
With regards to claim 15, Trzasko et al. disclose a system and method comprising:
acquiring magnetic resonance elastography (MRE) data corresponding to mechanical waves in tissue of interest of a subject, wherein the MRE data is associated with stiffness of the tissue (paragraph [0021], referring to the magnetic resonance elastography (MRE) process, wherein oscillatory stress is delivered to the subject to, thereby, direct a mechanical wave through the subject in coordination with pulsing of the gradient coil assembly and operation of the MRI system to acquire MRE data; paragraphs [0003], [0006], [0037]-[0038], referring to construction of quantitative spatial maps of a mechanical parameter from the MRE data set, wherein the mechanical parameter may be stiffness); and
generating, based on the MRE data, a stiffness map representing stiffness of the tissue, wherein generating the stiffness map (i.e. spatial map of the stiffness mechanical parameter) comprises performing optimization cost function (i.e. “cost function using a graph-cut based optimization strategy”) that is configured to reduce noise in the acquired MRE data and achieve inversion of the reduced-noise data (paragraphs [0006], [0014], [0035]-[0038], [0043], referring to generating spatial maps of mechanical parameters by performing a harmonic estimation on the MRE data set by minimizing a cost function using a graph-cut based optimization strategy and using mathematical inversion techniques, wherein the mechanical parameter may be stiffness; further, as set forth in paragraph [0036], the graph-cut estimate (i.e. optimization cost function) removes noise; Figure 4B).
However, Trzasko et al. do not specifically disclose that the optimization cost function is specifically an “unconstrained” optimization cost function.
Further, Trzasko et al. do not specifically disclose that their method further comprises identifying, based on the stiffness map, a mechanical property change in the tissue and identifying, based on the mechanical property change, an abnormal condition of the tissue.
Ahmad et al. disclose using an unconstrained optimization routine to minimize a cost function when reconstructing MR image data (Abstract; paragraphs [0030]-[0035]; claim 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optimized cost function of Trzasko et al. be specifically an “unconstrained” optimization cost function, as Trzasko requires performing an optimization cost function and Ahmad et al. discloses a known alternative optimization cost function in the form of an unconstrained optimization routine.  That is, using the known technique of performing an optimization cost function, as desired by Trzasko, by using an “unconstrained” optimization cost function, as taught by Ahmad et al., would have been obvious to one of ordinary skill in the art.  
However, the above combined references do not specifically disclose that their method further comprises identifying, based on the stiffness map, a mechanical property change in the tissue and identifying, based on the mechanical property change, an abnormal condition of the tissue.
Ehman discloses a method for detecting conditions in tissues that can lead to development of certain disease states, wherein, by detecting such conditions, preemptive actions can be taken that terminate or mitigate the conditions, thereby preventing the disease before it develops (Abstract; paragraph [0009]).  Abnormal mechanical properties can be detected using an MRE imaging method that measures the mechanical properties of tissues in vivo (paragraph [0011]).  A disease producing condition may be indicated by a change in a measured mechanical property such as stiffness (i.e. a stiffness change is detected) (paragraph [0011]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprises identifying, based on the stiffness map, a mechanical property change in the tissue and identifying, based on the mechanical property change, an abnormal condition of the tissue, as taught by Ehman, in order to be able to take preemptive actions that terminate or mitigate the conditions, thereby preventing the disease before it develops (Abstract; paragraph [0009]).
With regards to claim 16, Ahmad et al. disclose that, in the unconstrained optimization cost function, reducing noise of the MRE data and achieving inversion of the reduced-noise data comprises reducing noise from the MRE data while ensuring sparsity of the stiffness map in a sparsifying transform domain (paragraphs [0026]-[0027], [0029]-[0035], referring to the optimization problem allows for varying levels of sparsity and therefore ensures sparsity, paragraph [0037], referring to the generated images as a result of the optimization problem, etc. having higher SNR and therefore the noise is reduced).  
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 1.  Further, Trzasko et al. disclose that the optimization cost function allows pursued tissue displacement (i.e. tissue motion) to deviate from noisy displacement measured from MRE phase images reconstructed form the acquired MRE data (paragraphs [0027]-[0028], [0036], [0043], referring to the phase contrast images and removal of noise which would allow the pursued tissue displacement (i.e. motion) to deviate from noisy displacement).  However, Trzasko does not specifically disclose that their cost function comprises a regularization term configured to allow the deviation of the pursued tissue displacement.  Ahmad et al. disclose that their unconstrained optimization cost function comprises a regularization term which can be readjusted and used to minimize the cost function (paragraphs [0033]-[0035]).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the unconstrained optimization cost function of the above combined references comprise a regularization term configured to allow the deviation of the pursued tissue displacement, as taught by Ahmad et al., in order to effectively minimize the cost function (paragraphs [0033]-[0035]).  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzasko et al. in view of Ahmad et al. and Ehman as applied to claim 16 above, and further in view of Ramani (“Parallel MR Image Reconstruction using Augmented Lagrangian Methods”, March 2011).
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 16. 
However, they do not specifically disclose that the unconstrained optimization cost function comprises a linear sparsifying transform configured to ensure sparsity of the stiffness map in a sparsifying transform domain.  
Ramani et al. discloses the use of sparsity-promoting regularization criteria in order to provide highly accurate MR image reconstruction, wherein a cost function is minimized and the cost function incudes a regularization term which includes a sparsity-promoting term (i.e. “sparsifying operators”) (Abstract; pg. 694, right column, first paragraph; pg. 695, left column, 2nd paragraph-bottom of right column).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the unconstrained optimization cost function of the above combined references comprise a linear sparsifying transform configured to ensure sparsity of the stiffness map in a sparsifying transform domain, as taught by Ramani et al., in order to provide highly accurate MR image reconstruction (Abstract; pg. 694, right column, first paragraph).
With regards to claims 19, Ramani et al. disclose that the sparsifying transform is a wavelet transform (pg. 695, right column, last two lines-pg. 696, left column, first paragraph, referring to the sparsity-promoting regularization criteria including wavelet coefficients which includes a wavelet transform).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huston et al. (US Pub No. 2013/0131490) discloses a method for performing magnetic resonance elastography to provide clinical information relating to potential neurodegenerative diseases (paragraphs [0003], [0010]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793